USCA11 Case: 20-11898    Date Filed: 09/21/2021   Page: 1 of 8



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11898
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:15-cr-00199-MHT-SRW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ELDRICK DEON MCNEAL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                           (September 21, 2021)

Before WILLIAM PRYOR, Chief Judge, BRANCH and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11898       Date Filed: 09/21/2021    Page: 2 of 8



      Eldrick Deon McNeal appeals the denial of his motion for immediate release

and for dismissal of his indictment. McNeal sought release from the custody of the

Attorney General in a prison mental facility in Butner, North Carolina, where he

was undergoing treatment to restore his competency to stand trial. See 18 U.S.C.

§ 4241. Because the order denying McNeal’s motion is not a final order and does

not qualify for immediate appeal under the collateral order doctrine, we dismiss his

appeal for lack of jurisdiction.

      After McNeal entered a plea of guilty for possessing a firearm as a felon, id.

§ 922(g)(1), but before sentencing, the district court found him incompetent to

stand trial and allowed him to withdraw his plea of guilty. The district court then

commenced the statutory process used to determine McNeal’s competency to

proceed. See id. § 4241.

      That process requires that the district court determine whether a defendant is

suffering from a mental disease or defect, id. § 4241(a), and if he is incompetent, to

commit him to the custody of the Attorney General for four months or “for an

additional reasonable period of time” for treatment to determine whether there is a

substantial likelihood that doctors can restore his competency, id. § 4241(d)(1)-(2).

If the defendant’s condition does not improve, id. § 4241(d), “the court for the

district in which [he] is confined” must decide whether to refer him for civil

commitment, id. § 4246. If the director of the mental health facility certifies that


                                           2
            USCA11 Case: 20-11898     Date Filed: 09/21/2021    Page: 3 of 8



the defendant’s “release would create a substantial risk of bodily injury to another

person or serious damage to property of another,” id. § 4246(a), the defendant is

entitled to a hearing to determine whether the official correctly certified him as

dangerous and whether he requires further detention, id. § 4246(c)–(d).

      In February 2016, the district court committed McNeal to the custody of the

Attorney General to determine if there was a substantial probability that McNeal

could stand trial in the foreseeable future. See id. § 4241(d)(1). Doctors opined that

McNeal could improve, and in October 2016, McNeal agreed to remain at Butner

to undergo mental treatment. See id. § 4241(d)(2). On four occasions between

March 2017 and March 2019, McNeal’s condition improved and then declined

before his scheduled competency hearings.

      In April 2019, the district court held a hearing, declared McNeal

incompetent, and ordered the Attorney General to determine within 120 days

whether McNeal could regain competency. See id. § 4241(d)(1). In November

2019, after reviewing a report from a forensic psychologist and consulting with

defense counsel and the government, the district court decided that that it would

rule on McNeal’s restorability, see id. § 4241(d), and his dangerousness, see id.

§ 4246(d), after receiving an update on his condition, see id. § 4246(a). In March

2020, doctors reported that McNeal posed a risk of harm to the public and to

property.


                                          3
          USCA11 Case: 20-11898        Date Filed: 09/21/2021    Page: 4 of 8



      McNeal moved for immediate release and for dismissal of his indictment.

He argued that he was not properly in the custody of the Attorney General because

he had been hospitalized beyond the four-month statutory deadline to determine his

competency to proceed, see id. § 4241(d)(1), and because no prison official had

certified that he was dangerous, see id. § 4246(a). McNeal also argued that his

prolonged detention violated his right to due process.

      On May 5, 2020, the district court denied McNeal’s motion. The district

court ruled that the four-month deadline was enforceable, but McNeal had waived

the deadline by agreeing through counsel to remain at Butner for treatment and, in

the alternative, the relief he could receive of being released from the mental

hospital and resuming his trial proceedings would not serve his best interest. The

district court also ruled that the alleged violation of the deadline would not entitle

McNeal to dismissal of his indictment and that he had not been denied due process.

      On May 15, 2020, the district court held an evidentiary hearing and

determined that McNeal was incompetent and unlikely to have his competency

restored in the foreseeable future. Id. § 4241(d). The district court ordered the

Bureau of Prisons to provide mental treatment for McNeal pending a hearing

regarding his dangerousness, id. § 4246(a), which defense counsel and the

government agreed should be determined by a district court in North Carolina.




                                           4
           USCA11 Case: 20-11898       Date Filed: 09/21/2021    Page: 5 of 8



      In June 2020, the Eastern District of North Carolina received a certificate of

dangerousness from Butner. See id. § 4246(a). McNeal moved to dismiss the

certificate as defective on the ground it issued after the four-month deadline. See

id. § 4241(d)(1). Later, he reasserted the same argument in a petition for a writ of

habeas corpus. 28 U.S.C. § 2241. The North Carolina district court dismissed

McNeal’s petition without prejudice. McNeal is awaiting a ruling on his motion to

dismiss.

      We review only the denial of McNeal’s motion for immediate release and to

dismiss his indictment. McNeal’s pro se notice of appeal stated that he was

challenging “the order on 5/5/2020,” and he never moved for leave to amend his

notice after we appointed new appellate counsel. Moreover, the only ruling of the

district court that McNeal challenges in his opening brief is “the order denying

[his] request for release from custody and dismissal of his charges.”

      McNeal argues that the delay in certifying him as dangerous affects the right

of the government to civilly commit him, but that issue is not properly before us.

The district court never addressed the certificate of dangerousness that Butner

officials filed in June 2020 in the North Carolina district court. And that district

court has pending litigation involving the certificate.

      We must dismiss McNeal’s appeal for lack of jurisdiction. Only “final

decisions of the district courts” are appealable. 28 U.S.C. § 1291; Flanagan v.


                                           5
          USCA11 Case: 20-11898        Date Filed: 09/21/2021    Page: 6 of 8



United States, 465 U.S. 259, 263 (1984). An order denying immediate release and

dismissal of an indictment pending a determination of a defendant’s competency to

stand trial does not “end[] the litigation on the merits and leave[] nothing for the

court to do but execute the judgment.” See Coopers & Lybrand v. Livesay, 437

U.S. 463, 467 (1978) (internal quotation marks omitted); Catlin v. United States,

324 U.S. 229, 236 (1945) (“denial of a motion to dismiss, even when the motion is

based upon jurisdictional grounds, is not immediately reviewable”).

      “We apply the final judgment rule with utmost strictness in criminal cases

unless the challenged order falls within the collateral order doctrine . . . .” United

States v. Shalhoub, 855 F.3d 1255, 1260 (11th Cir. 2017) (internal quotation marks

and citation omitted). That doctrine “permits appellate review of an interlocutory

order that (1) conclusively determines the disputed question, (2) resolves an

important issue completely separate from the merits of the action, and (3) is

effectively unreviewable on appeal from a final judgment.” Id. (alterations

adopted). The order “must constitute a complete, formal and, in the trial court, final

rejection, of a claimed right where denial of immediate review would render

impossible any review whatsoever.” Firestone Tire & Rubber Co. v. Risjord, 449

U.S. 368, 376 (1981) (internal quotation marks and citations omitted).

      The order denying McNeal’s motion is not an appealable interlocutory order.

The refusal to immediately release McNeal does not conclusively determine his


                                           6
          USCA11 Case: 20-11898       Date Filed: 09/21/2021    Page: 7 of 8



commitment to the custody of the Attorney General. Nor does the order involve an

important question that would be effectively unreviewable after final judgment,

such as being deprived of liberty to undergo an inpatient competency examination,

see United States v. Donofrio, 896 F.2d 1301, 1302–03 (11th Cir. 1990) (relying

on United States v. Gold, 790 F.2d 235 (2d Cir. 1986)), or being medicated

involuntarily, see Sell v. United States, 539 U.S. 166 (2003). The order also did not

conclusively determine the disposition of McNeal’s criminal charge. And the

argument McNeal made to dismiss his indictment based on the delay in

determining his competency is, in effect, a claim that he has been denied the right

to a speedy trial, which is not subject to interlocutory review. See United States v.

MacDonald, 435 U.S. 850 (1978); see also United States v. Deshazer, 451 F.3d

1221, 1222 (10th Cir. 2006) (dismissing the appeal of an interlocutory order

denying dismissal of an indictment during competency proceedings).

      A refusal to review the order at this stage also does not “practically defeat

[McNeal’s] right to any review at all” as required to invoke jurisdiction under the

collateral order doctrine. See Flanagan, 465 U.S. at 265 (quoting Cobbledick v.

United States, 309 U.S. 323, 324–25 (1940)). Federal law provides that “counsel

for [McNeal] or his legal guardian may, at any time during [his] commitment, file

with the court that ordered the commitment a motion for a hearing to determine

whether [he] should be discharged from [the] facility . . . [where he] is committed.”


                                          7
          USCA11 Case: 20-11898       Date Filed: 09/21/2021    Page: 8 of 8



See 18 U.S.C. § 4247(h). If the North Carolina district court denies McNeal’s

motion to dismiss, he is entitled to a dangerousness hearing, see id. § 4246(c)–(d),

which will result in a final judgment that he can appeal. And if the North Carolina

district court delays McNeal’s proceedings, he can petition for a writ of habeas

corpus to challenge the legality of his detention. See id. § 4247(g). No basis exists

for this Court to exercise jurisdiction over McNeal’s appeal.

      We DISMISS McNeal’s appeal for lack of jurisdiction.




                                          8